Exhibit 10.8
REVOLVING COMMERCIAL PROMISSORY NOTE
$69,000,000.00 USD Effective Date: June 23, 2020
FOR VALUE RECEIVED, on the dates, and in the amounts so herein stipulated, the
undersigned, SONIC AUTOMOTIVE, INC. a Delaware corporation, with a mailing
address of 4401 Colwick Road, Charlotte, North Carolina 28211-2311 (hereinafter
called “Borrower”), promises to pay to the order of ALLY BANK (ALLY CAPITAL IN
HAWAII, MISSISSIPPI, MONTANA AND NEW JERSEY) (“Bank”) at its offices located at
3885 Crestwood Parkway, Suite 400, Duluth, Georgia 30096 (or such other place
for payment as instructed by Bank in writing), in coin or currency of the United
States of America, which at the time of payment is legal tender for the payment
of public and private debts, the principal sum of Sixty-Nine Million Dollars
($69,000,000.00) (the “Principal”), or so much thereof as may be advanced
pursuant to the terms provided hereunder and that certain Credit Agreement dated
of even date herewith between Borrower and Bank (the “Loan Agreement”), together
with accrued interest on the Principal amount hereof remaining unpaid from time
to time, computed from the date hereof until maturity at a per annum rate as set
forth in the Loan Agreement (the “Applicable Rate”) (the “Loan”).
The Loan shall be made in multiple advances (each an “Advance”) during the term
of the Loan in amounts and frequency as set forth in the Loan Agreement. To
obtain each Advance, the Borrower agrees to follow the standard procedures for
funding as outlined in the Loan Agreement. Any Principal amount prepaid may be
reborrowed. Regardless of the amount of the outstanding Principal balance at the
maturity date of the Loan, Bank has no obligation to make, and Borrower has no
right to request or receive any further advances under this Note after that
date. At no time shall the aggregate of all advances made under this Note ever
exceed the face amount of this Note. No reliance or course of dealing shall be
established by the granting or denial of Advances, which may be approved or
rejected in accordance with the Loan Documents.
It is especially agreed that if default shall be made in any payment due hereon,
either Principal or interest, or if there is a default in any of the terms,
covenants or provisions set forth in the Loan Agreement or in that certain Deed
of Trust, as hereinafter defined, or any other document given to secure this
Note (collectively with the Deed of Trust, the “Security Instruments”), then, in
any such event, at the option of Bank or any other holder hereof at any time
thereafter without notice of intent to accelerate, notice of acceleration, or
any other demand or notice, the unpaid Principal balance of this Note and all
accrued interest shall at once become due and payable. Any failure to exercise
this option shall not constitute a waiver by Bank of the right to exercise the
same at any other time. Any sum, Principal or interest, payable under this Note
which is not paid when due shall bear interest from the date such payment is due


--------------------------------------------------------------------------------



until paid at the Applicable Rate plus five percent (5%) per annum. If default
is made in the prompt payment of this Note when due or declared due and the same
is placed in the hands of an attorney for collection, or suit is brought on
same, or the same is collected through probate, bankruptcy or other judicial
proceedings, then Borrower agrees and promises to pay to Bank its reasonable and
necessary attorney’s fees and court costs.
If Bank or its successor has not received the full amount of any installment
payment at the end of the l0th day after it is due, Borrower agrees to pay a
late charge to Bank. The amount of the late charge will be three percent (3%) of
the amount of the overdue installment payment. Borrower agrees to pay the late
charge promptly. The late charge will be charged only one time with respect to
any late installment payment.
Borrower and any and all endorsers, guarantors and sureties severally waive, to
the extent permitted by law, all notices, demands for payment, presentment for
payment, protest and notice of protest, notice of intent to accelerate, notice
of acceleration, any other notices of any kind, the filing of suit hereon for
the purpose of fixing liability and diligence in taking any action to collect
amounts called for hereunder and in the handling of collateral or securities at
any time existing in connection herewith, and consent that the time of payment
hereof may be extended and re-extended from time to time without notice to any
of them.
It is the intention of the parties hereto to comply with the usury laws of the
State of New York and of the United States of America. The parties hereto do not
intend to contract for, charge or receive any interest or other charge that is
usurious, and by execution of this Note, Borrower agrees that Bank has no such
intent. This Note, the Loan Agreement, the Security Instruments, and all other
agreements between Borrower and Bank or any other holder hereof, which are now
existing or hereafter arising, whether written or oral, are hereby expressly
limited so that in no event whatsoever, whether by reason of acceleration of
maturity hereof, or otherwise, shall the amount paid, or agreed to be paid, to
Bank or any other holder hereof for the use, forbearance or detention of the
money to be due hereunder or otherwise, or for the payment or performance of any
covenant or obligation contained herein or in any other document evidencing,
securing, or pertaining to the indebtedness evidenced hereby, exceed the Maximum
Rate. If from any circumstance whatsoever fulfillment of any provisions hereof
or other document, at the time performance of such provisions shall be due,
shall involve transcending the valid limits prescribed by law, then, ipso facto,
the obligation to be fulfilled shall be reduced to the Maximum Rate, and if from
any such circumstance Bank or any other holder shall ever receive as interest or
otherwise an amount which will exceed the Maximum Rate, such amount which would
be excessive interest shall be applied to the reduction of the Principal amount
owing hereunder or on account of any
2



--------------------------------------------------------------------------------



other principal indebtedness of Borrower to the holder and not to the payment of
interest, or if such excessive interest exceeds the unpaid balance of Principal
hereof and such other indebtedness, such excess shall be refunded to Borrower.
All sums paid and agreed to be paid to Bank or any other holder for use,
forbearance or detention of the indebtedness of Borrower shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the periods until payment in full of this Note (or any renewals,
extensions and rearrangements hereof) so that the actual rate of interest on
account of this indebtedness evidenced by this Note is uniform throughout the
term of this Note (and all renewals, extensions and rearrangements hereof) and
does not exceed the Maximum Rate. The terms and provisions of this paragraph
shall control and supersede any other provisions of this Note.
Except as otherwise stated herein, all payments under this Note shall be applied
first against Bank’s costs and expenses incurred in connection with this Loan,
then accrued and unpaid interest and the remainder against the Principal balance
hereof. All partial prepayments shall be applied toward the payment of Principal
installments in the inverse order of maturity. Bank’s records shall constitute
prima facie evidence of the amount of funds advanced hereunder.
If at any time the Applicable Rate exceeds the Maximum Rate, then interest
hereon shall accrue at the Maximum Rate. If the Applicable Rate should then
subsequently decrease to a level less than the Maximum Rate or if the Maximum
Rate applicable to this Note should then subsequently be increased to a level
which would be greater than the Applicable Rate, then, in either case, the
interest hereon shall thereafter accrue at a rate equal to the applicable
Maximum Rate until the aggregate amount of interest accrued through the term of
this Note equals the aggregate amount of interest that would have accrued at the
Applicable Rate without regard to any usury limit, at which time interest hereon
shall again accrue at the Applicable Rate.
Any check, draft, money order or other instrument given in payment of all or any
part hereof or on any part of the indebtedness may be accepted by the holder
hereof and handled in collection in a customary manner, but same shall not
constitute payment hereof or of the indebtedness or diminish any rights of Bank,
except to the extent that actual cash proceeds of such instrument are
unconditionally received by Bank.
Without being limited thereto or thereby, this Note is secured by one or more
deeds of trust, mortgages and deeds to secure debt (however titled)
(collectively, the “Deed of Trust”, whether one or more) executed by Borrower in
favor of Bank and the Loan Agreement covering the collateral described therein.
The individual signing below warrants and represents that s/he has the requisite
authority to bind the entity on whose behalf s/he signs.
3



--------------------------------------------------------------------------------





SONIC AUTOMOTIVE, INC.,
a Delaware corporation
a Delaware corporation
By: /s/ Heath R. Byrd     
Name: Heath R. Byrd
Title:  Executive Vice President and
        Chief Financial Officer
Name: Heath R. ByrdTitle: Executive Vice President and Chief Financial Officer









4

